Citation Nr: 1101498	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  06-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a lung disorder, to include 
asbestosis, pleural plaques, and chronic obstructive pulmonary 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to September 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in White 
River Junction, Vermont.  In May 2009, the Board reopened and 
remanded the Veteran's previously denied claim.

The issues of service connection for Barrett's esophagus, 
esophagitis, and gastroesophageal reflux disease were 
referred back to the Agency of Original Jurisdiction (AOJ) 
in the May 2009 remand, but no action has been taken on 
them to date.  Therefore, these issues are again referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The claims file in this case contains a February 1988 decision 
from the Social Security Administration (SSA) indicating that the 
Veteran was receiving a Supplemental Security Income (SSI) 
payment.  The type of payment was noted to be "Individual 
Disabled."  Given that the decision does not specify which 
disabilities resulted in this benefit, and as the Veteran 
reported lung treatment since 1971 in his March 2001 application, 
it is certainly possible that any corresponding medical 
documentation could contain findings pertinent to the claim at 
hand.  Accordingly, efforts to obtain SSA records are required 
under 38 C.F.R. § 3.159(c)(2) (2010).

The Board also has concerns about the October 2010 VA respiratory 
opinion of record.  In this opinion, the VA doctor noted that x-
rays from 2001 and 2005 showed no evidence of the type of pleural 
plaques that are seen with asbestos exposure.  The doctor further 
noted, however, that "[t]his does not rule out asbestos-related 
lung disease," but it was significantly more likely that the 
Veteran's lung disease was related to tobacco exposure and other 
conditions.  In summary, the doctor found that there was not 
enough evidence to say that the Veteran's lung disease was "more 
likely than not" due to asbestosis.  This final opinion did not 
specifically address whether it was equally as likely as not (a 
50 percent chance) that the lung problems were related to 
asbestos exposure in service.  Given the less-than-definitive 
language used in this opinion, and in light of the VA's benefit-
of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) (West 2002), 
the Board finds that a more definite VA opinion on this matter 
would be helpful.

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  SSA should be contacted and requested 
to furnish all medical documentation 
corresponding to the Veteran's grant of 
benefits.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the Veteran's claims file should 
be reviewed by the VA doctor who prepared 
the October 2010 opinion, or by another 
qualified medical doctor if that individual 
is unavailable.  This doctor is requested 
to review the entire claims file, with 
particular attention to radiological 
studies of the Veteran's lungs since 2001.  
Based upon the claims file review, the 
doctor is requested to provide an opinion 
as to whether the Veteran has a lung 
disorder, including asbestosis, that 
etiologically related to asbestos exposure 
or any other incident of active duty 
service.  The examiner should specifically 
state that "it is at least as likely as not 
that the lung problems are related to 
asbestos in service" or "it is not at 
least as likely as not that the lung 
problems are related to asbestos in 
service."  This opinion must be supported 
by a complete rationale.

3.  After completion of the above 
development, the Veteran's appeal should be 
readjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


